The record having been duly certified by the trial judge, the appeal is reinstated.
The appellants were charged by indictment with robbery with firearms. On a habeas corpus hearing they were denied bail. This is an appeal from that judgment.
Proof of the commission of the robbery and the identity of the accused is evident. It is likewise evident that they used firearms as a bludgeon and in connection with their threats to kill the inmates of the bank in which the robbery took place to compel their submission to the wills of the accused.
No brief is before us and we are not therefore made aware of the contention of counsel for the appellants. However, we assume that reliance is had upon the fact that because no one was killed in committing the robbery, the infliction of the death penalty is improbable to a degree which would entitle the appellants to bail. There are recent precedents which would rebut such an assumption, notably Allen v. State (Texas Crim. App.), 21 S.W.2d 527, in which, under similar circumstances, the death penalty was assessed in the trial court and affirmed by this court.
The judgment denying bail is affirmed.
Reinstated and judgment denying bail affirmed. *Page 148 
                    ON MOTION FOR REHEARING.